WALKER, P. J.
The propositions advanced in behalf of the appellant must be disposed of adversely to it on the authority of the ruling made in the case of People’s Sawings Bank & Trust Co. v. Huttig Manufacturing Co., supra, 55 South. 929. The present case is not differentiated in principle from the case referred to by the fact, disclosed in this case, that, on the payment of the note to the appellant, which was secured by the wrongfully obtained warehouse receipts representing the appellee’s property, the warehouse receipts were by the appellant, at the request of the maker of the note, turn*456ed over to third persons, who were strangers to the appellee. That act did not obliterate the conversion which was consummated by the unauthorized hypothecation to the appellant. Indeed, that act itself would have amounted to a conversion of the appellee’s property, without regard to what had gone before.
Affirmed.